Citation Nr: 0803667	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  04-41 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability, however diagnosed.

3.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty for training from August 
1978 to November 1978, and active duty from December 1979 to 
November 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran's claims file was 
subsequently transferred to the RO in Indianapolis, Indiana, 
and that office forwarded the appeal to the Board.

Unfortunately, however, further development of the evidence 
is required before the Board can adjudicate the veteran's 
claims.  So, regrettably, these claims are being remanded to 
the RO via the Appeals Management Center (AMC).  VA will 
notify him if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this regard, a preliminary review of the claims file 
demonstrates that the veteran has not received adequate VCAA 
notice with regard to his petition to reopen the previously 
denied claim of entitlement to service connection for a 
psychiatric disability.  The Board acknowledges that the 
veteran was provided VCAA notice letters in July 2003, April 
2005, and November 2006, but finds that these letters were 
insufficient.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and respond by providing 
the appellant with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Further, in 
providing instruction as to what information would be 
considered "new and material", the Court indicated that 
"material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

In light of the Kent decision, the veteran must be provided 
with a VCAA notice letter that specifically informs the 
veteran as to what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection for a personality disorder and service 
connection for a depressive disorder that were found 
insufficient in the previous denials.  Therefore, the Board 
finds that these claims must be remanded for compliance with 
the VCAA and recent case law.  

The veteran, in an August 2003 statement, reported that he 
receives treatment for his disabilities at the Des Moines, 
Iowa, Waterloo, Iowa, and Louisville, Kentucky VA Medical 
Centers (VAMC).  The Board acknowledges that the RO obtained 
medical records from the Louisville, Kentucky VAMC, dated in 
1993, but points out that additional records have not been 
associated with his claims file.  These records may contain 
important medical evidence or confirmation of the veteran's 
assertions.  

VA must make a "reasonable effort" to obtain these and 
other relevant records.  If the RO did make a reasonable 
effort to obtain all of the veteran's VA medical treatment 
records, but they were unavailable, there is no specific 
indication in the file that these records do not exist or 
that further attempts to obtain them would be futile.  
See 38 U.S.C.A. § 5103A(b) (West 2005).  As VA has a duty to 
request all available and relevant records from Federal 
agencies, including VA medical records, another search must 
be made for any additional VA medical records that might be 
available for consideration in this appeal.  See 
38 C.F.R. § 3.159(c)(2), (c)(3) (2007).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the claim is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Please send the veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103 (a) and 38 C.F.R. §  3.159(b).  The 
letter must:  (a) inform him of the 
information and evidence that is necessary 
to reopen his previously denied claims for 
service connection of a personality 
disorder and a depressive disorder in 
compliance with § 3.156(a) (as in effect 
since August 29, 2001) and the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006)); 
(b) inform him of the information and 
evidence that VA will seek to provide; (c) 
inform him of the information and evidence 
he is expected to provide; and (d) request 
that he provide any evidence in his 
possession pertaining to his claim to VA.  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).  In particular, the veteran must 
be apprised of the basis for the prior 
final denials, and informed of what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
for a personality disorder and for a 
depressive disorder that were found 
insufficient in the previous denials.

2.  Obtain complete records of the 
veteran's treatment at the VA Medical 
Centers in Des Moines, Iowa, Waterloo, 
Iowa, and Louisville, Kentucky.  If these 
records are unavailable, simply do not 
exist, or further attempts to obtain them 
would be futile, document this in the 
claims file.  See 38 U.S.C.A. § 5103A(b).  

3.  Thereafter, the RO should consider all 
additional evidence received since the 
statement of the case, and readjudicate 
the claims to reopen, and the claim for 
service connection.  If any benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to ensure due process of law, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



